       Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 1 of 7 PageID: 304




                                                 State of New Jersey
PHILIP D. MURPHY                              OFFICE OF THE ATTORNEY GENERAL                                       ANDREW J. BRUCK
    Governor                                DEPARTMENT OF LAW AND PUBLIC SAFETY                                   Acting Attorney General
                                                      DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET; PO Box 112                                   MICHELLE L. MILLER
   Lt. Governor                                      TRENTON, NJ 08625-0112                                              Director




                                                    July 30, 2021

       VIA ELECTRONIC FILING
       Hon. John Michael Vasquez, U.S.D.J.
       United States District Court
       District of New Jersey
       Martin Luther King Building & U.S. Courthouse
       50 Walnut Street, Courtroom PO 03
       Newark, NJ 07101

                  Re:    James Grushack v. Department of Corrections, et al.
                         Docket No. 2:21-CV-00623

       Dear Judge Vasquez:

                  Please    accept        this       letter-brief             in     reply       to     Plaintiff’s

       Opposition to Defendants Department of Corrections and Marcus

       Hicks’ Motion to Dismiss.                        Defendants have moved to dismiss the

       entirety of Plaintiff’s Complaint as to them.

                  Plaintiff concedes that dismissal of Counts I and II of his

       complaint is appropriate.                      See Plaintiff’s Opposition, ECF No. 29

       at 15.           Counts I and II of Plaintiff’s Compliant allege claims

       against Moving Defendants under 42 U.S.C. § 1983 and the NJCRA.

       See Plaintiff’s Complaint, ECF No. 1 at 12-14.                                      Plaintiff has only

       sued Defendant Hicks in his official capacity.                                             See id. at 1.

       Neither the Department of Corrections, which is a State entity,



                              HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2440 • FAX: (609) 777-3607
                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 2 of 7 PageID: 305
                                                           July 30, 2021
                                                                    Page 2

nor Defendant Hicks, who as a state official is considered an

extension of the State rather than a person, are amenable to suit

for monetary damages under either statute. Accord Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989); Brown v. State, 442

N.J. Super. 406, 425-26 (App. Div. 2015), rev’d on other grounds,

Brown v. State, 230 N.J. 84 (2017).           Plaintiff agrees.       See ECF

No. 29 at 15.      As such, Counts I and II of Plaintiff’s Complaint

should be dismissed with prejudice as to moving defendants.

     Each of Plaintiff’s arguments in opposition fail, and the

remainder of Plaintiff’s Complaint should be dismissed as to moving

defendants.

I.   Moving Defendants are entitled to qualified immunity as to
     Plaintiff’s 42 U.S.C. § 1983 and NJCRA claims.

     In opposition, Plaintiff argues that moving defendants are

not entitled to qualified immunity as to Plaintiff’s claims under

42 U.S.C. § 1983 or the NJCRA.        See ECF No. 29 at 10-14.       Plaintiff

argues that the Eighth Amendment claims set forth in his complaint

were clearly established at the time of Defendants actions, and as

such, defendants are not entitled to qualified immunity.               Id. at

18-19.

     Plaintiff is incorrect.      As discussed at length in defendants

moving   papers,    Plaintiff   has    not   made   a   sufficient   showing.

Plaintiff has not alleged any specific actions or inaction taken

by moving defendants that in any way contributed to the allegations
Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 3 of 7 PageID: 306
                                                           July 30, 2021
                                                                    Page 3

in Plaintiff’s Complaint.         See, generally, ECF No. 1.            Nor has

Plaintiff pleaded facts to suggest moving defendants had any

specific knowledge related to the allegations.             Ibid.    Likewise,

Plaintiff’s opposition papers points to no specific actions taken

by or actual knowledge possessed by moving defendants.                  See ECF

No. 29 at 17-21.      Instead, Plaintiff reiterates that calls were

made to Defendant Hicks and letters were written, without pointing

to any facts as to whether anyone actually spoke to Defendant Hicks

and made him aware of the allegations set forth in his Complaint.

See ECF No. 29 at 19.         Thus, Plaintiff does not add any new

information    in   opposition    to   support     a   finding   that    moving

defendants had knowledge of any of the actions set forth in

Plaintiff’s    Complaint   nor    that    moving   defendants      acted   with

deliberate indifference.         According, Plaintiff’s Complaint sets

forth   only   bare   allegations,       insufficient    to   defeat     moving

defendants’ entitlement to qualified immunity.             Accord Connor v.

Powell, 162 N.J. 397, 409 (2000) (quoting Malley v. Briggs, 475

U.S. 335, 341 (1986)).        Therefore, Defendants are entitled to

qualified immunity as to Plaintiff’s Section 1983 and NJCRA claims,

warranting dismissal of Count III of Plaintiff’s Complaint as to

them.
Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 4 of 7 PageID: 307
                                                           July 30, 2021
                                                                    Page 4

II.   Plaintiff’s argument regarding N.J.S.A. 59:2.13 do not apply
      to moving defendants.

      In opposition, Plaintiff argues that moving defendants cannot

avail themselves of any immunities under the Tort Claims Act

because their immunity is abrogated by N.J.S.A. 59:2.13.                  See ECF

No. 29 at 10.        N.J.S.A. 59:2.13 precludes immunity to public

entities or their employee for actions involving sexual assault,

or other sex crimes, which are “committed against a person, which

was caused by a willful, wanton or grossly negligent act of the

public entity or public employee.”             N.J.S.A. 59:2.13(a)(1).

      Plaintiff claims that he “has alleged willful, wanton and

grossly   negligent     conduct    through     the    compliant      against   each

moving    defendant,”      thus,   demonstrating       that    N.J.S.A.   59:2.13

applies here.       See ECF No. 29 at 11.            This is simply not true.

The only time willful or wanton conduct is mentioned in Plaintiff’s

Compliant is with respect to punitive damages.                 See ECF No. 1 at

21, ¶¶ 108, 110.        Still Plaintiff did not plead what, if any,

specific conduct by moving defendants was committed with “willful

indifference” or what acts constituted a “wanton and willful

disregard     for    the    safety,      protection,     and     well-being     of

Plaintiff.”     See ibid.      Gross negligence is only mentioned with

respect to a “longstanding and pervasive pattern of misconduct

and/or gross negligence,” rather than any specific conduct by

moving    defendants    related     to   the    allegations     in    Plaintiff’s
 Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 5 of 7 PageID: 308
                                                            July 30, 2021
                                                                     Page 5

 Complaint.       See id. at 12, ¶ 60.    Likewise, no facts are pleaded

 to establish that either moving defendant had an actual knowledge

 as it relates to the allegations in Plaintiff’s Complaint.                    See,

 generally, ECF No. 1.       Accordingly, Plaintiff has not pleaded the

 type of “willful, wanton, or grossly negligent act[s]” by the

 Department of Corrections or Marcus Hicks, such that N.J.S.A.

 59:2.13 would preclude their immunity.

III.   Plaintiff is not entitled to punitive damages

       In   opposition,     Plaintiff   argues    that   he    is    entitled    to

 punitive damages because of defendants “complete and deliberate

 indifference to the Plaintiff’s sexual abuses.”              See ECF No. 29 at

 23.   For the reasons stated herein, and all of the reasons set

 forth in defendants moving papers, Plaintiff has not pleaded facts

 demonstrating knowledge, let alone, deliberate indifference by

 moving defendants.        Plaintiff has not made even a preliminary

 showing of actual malice, wanton or willful disregard, evil intent,

 or callous indifference by moving defendants, given their lack of

 knowledge pertaining to the allegations set forth in plaintiff’s

 claim.     Accord Allah, 266 F.3d at 252; Coleman, 87 F.3d at 1497;

 N.J.S.A. 1A:15-5.12.        Accordingly, Plaintiff is not entitled to

 punitive damages with respect to moving defendants, and to the

 extent     any    of   Plaintiff’s   Complaint    survives         as   to   them,

 Plaintiff’s claims for punitive damages should be dismissed.
Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 6 of 7 PageID: 309
                                                           July 30, 2021
                                                                    Page 6

IV.     Plaintiff’s request to amend his complaint should be denied
        in part.

        Plaintiff has requested permission to amend his complaint if

this Court finds his complaint to be vulnerable to dismissal. See

ECF No. 29 at 23-24.     This request should be denied in part.

        Amending a complaint should not be permitted where such an

amendment would be futile.       See Grayson v. Mayview State Hosp.,

793 F.3d 103, 18 (3d Cir. 2002)(citing Shane v. Fauver, 213 F.3d

113, 116 (3d Cir. 2000)).       Here, amending Counts I, II, and III

would be futile, and should not be permitted.

        Plaintiff has conceded that dismissal of Counts I and II is

warranted, as the Department of Corrections, as a state entity, is

not amenable to suit, and Defendant Hicks as a state official sued

in his official capacity, is not considered a person amenable to

suit.     See ECF No. 29 at 15.      Additional facts will not change

that.     Likewise, additional facts will not change that Moving

Defendants are entitled to qualified immunity as to Count III.

Thus, dismissal of Counts I, II and III is proper, and an amendment

of those counts should not be permitted.1




1  To the extent the Court is inclined to dismiss the federal law
claims against moving defendants, it would be futile to amend the
complaint in federal court, and thus, the court should decline
supplemental jurisdiction over any remaining state law claims.
Case 2:21-cv-00623-JMV-MF Document 31 Filed 07/30/21 Page 7 of 7 PageID: 310
                                                           July 30, 2021
                                                                    Page 7

        In sum, Moving Defendants reiterate their request for this

Court to dismiss     Plaintiff’s Complaint, in its entirety, as to

them.

                                    Respectfully submitted,

                                    ANDREW J. BRUCK
                                    ACTING ATTORNEY GENERAL

                             By:   /s/ Niccole L. Sandora
                                   Niccole L. Sandora
                                   Deputy Attorney General



cc: All Counsel of Record via ECF.
